Citation Nr: 0105263	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-13 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) which determined 
that the appellant had no legal entitlement to nonservice-
connected pension benefits.  

At his December 2000 hearing before a Member of the Board, 
the appellant submitted additional evidence, including copies 
of various letters written to and by the appellant in regard 
to his claim. The appellant also submitted a statement 
waiving RO consideration of this additional evidence.  
Accordingly, the evidence has been considered by the Board in 
this decision.

Finally, the Board notes that the appellant has requested 
equitable relief under the provisions of 38 U.S.C.A. § 503 
(West 1991).  A grant of equitable relief is solely within 
the discretion of the Secretary of Veterans Affairs.  It is 
not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  The request will be 
referred to the Chairman of the Board for consideration under 
38 C.F.R. § 2.7 (2000) after this decision of the Board has 
been issued.  



FINDINGS OF FACT

1.  The Department of the Army has certified that the 
appellant served as a Member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the Armed Forces of the United States from May 1942 to 
November 1945, the date he was honorably discharged, and that 
such service was pursuant to the Call of the President of the 
United States dated July 26, 1941.  

2.  In May 1995, the U. S. Army Reserve Personnel Center 
certified that the appellant had recognized guerrilla service 
from May 1942 to January 1945.  



CONCLUSION OF LAW

The appellant's military service does not meet the threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 107, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.2, 3.3, 3.8, 3.9 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1945 Affidavit for Philippine Army Personnel 
reflects that the appellant served as a civilian guerrilla 
and as a guerrilla for the U. S. Armed Forces in the Far 
East.  It also reflects that the appellant served in the 
Pangasinan area under the command of Lt. M. Frago.  

In May 1979, the Department of the Army certified that the 
appellant had served as a Member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States from May 
1942 to November 1945, the date he was honorably discharged.  
The appellant's service was pursuant to the Call of the 
President of the United States dated July 26, 1941.  

In May 1995, the U. S. Army Reserve Personnel Center 
(USARPERCEN) certified that the appellant had recognized 
guerrilla service from May 1942 to January 1945.  

In a January 1999 decision, the RO determined that the 
appellant had no legal entitlement to VA nonservice-connected 
pension benefits.  

At his December 2000 hearing before a Member of the Board, 
the appellant testified that he was a member of the 14th 
Infantry Regiment, which soon became the United States Armed 
Forces.  The appellant also stated that he was strongly 
contesting the authenticity and accuracy of the service 
department's findings.  The appellant testified that by 
virtue of his service during World War II, he was entitled to 
nonservice-connected pension benefits.  

Analysis

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  Generally, a veteran 
who meets the service eligibility requirements outlined in 
38 U.S.C.A. § 1521(j) is entitled to pension benefits 
provided he is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, the Board is bound by the 
service department findings.  See also Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  

The USARPERCEN has certified that the appellant had 
recognized guerrilla service from May 1942 to November 1945.  
That finding is consistent with the May 1979 statement from 
the Department of the Army indicating that the appellant had 
served as a member of the Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States from May 1942 to November 1945, pursuant to 
the Call of the President of the United States dated July 26, 
1941.  Thus, based upon the service department's 
certification of the appellant's service during World War II, 
the appellant is eligible to receive compensation benefits, 
but is not eligible to receive pension benefits.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and (d).

The Board recognizes the appellant's assertion that he was a 
member of the 14th Infantry and was inducted into the U. S. 
Army pursuant to the authorization of General Douglas 
MacArthur.  However, the appellant's name does not appear on 
the official roster of individuals determined to have 
acquired Army of the United States status through service 
with the 14th Infantry (Philippine Army).  The Board also 
recognizes the appellant's contention that the service 
department findings as to his military status are incorrect.  
However, as noted above, the Board is bound by the service 
department findings and has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  

The appellant asserted during his December 2000 hearing 
before a Member of the Board that the Board does have the 
authority determine the accuracy of service department 
findings.  (Transcript, page 7).  The appellant distinguished 
his claim from that addressed by the Court in Duro v. 
Derwinski, 2 Vet. App. 530 (1992), in that the authenticity 
and accuracy of service department findings was not at issue 
in the Duro case, whereas the appellant challenges the 
authenticity and accuracy of service department findings in 
regard to his claim.  However, the Board is of the opinion 
that the Court's holding in Duro, that service department 
findings are binding on VA for purposes of establishing 
service in the U. S. Armed Forces, is controlling in the 
present case.  Unfortunately, the Board has found no legal 
authority to support the appellant's contention that when the 
authenticity and accuracy of service department findings are 
challenged, the Board has the authority to make corrections 
to those findings.  The appellant's challenge as to the 
accuracy and authenticity of the service department findings 
must be addressed by the service department, not VA.  

Thus, the Board is compelled to conclude that the appellant's 
military service does not meet the threshold service 
eligibility requirements for VA nonservice-connected pension 
benefits.



ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

